DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on April 27, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claim 21 had been canceled.

Allowable Subject Matter
2.	Claims 1-20 and 22 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-15 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…at least one functionalization material arranged over at least a central portion of the top side electrode, wherein the at least one functionalization material extends a maximum length in a range of from about 40% to about 90% of the active area length and extends a maximum width in a range of from about 70% to 95% of the active area width.” as set forth in the claims.

Claims 16-20 and 22 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…depositing at least one functionalization material arranged over at least a central portion of the top side electrode, wherein the at least one functionalization material extends a maximum length in a range of from about 40% to about 90% of the active area length and extends a maximum width in a range of from about 70% to 95% of the active area width.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849